*NOT FOR PUBLICATION*

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
______________________________
                               :
DEBORAH JILL CHITESTER         :
                  Plaintiff, : Civil Action No. 17-12650(FLW)
                               :
              v.               :
                               :           OPINION
DEPARTMENT OF CHILD PROTECTION:
PERMANENCY,                    :
                   Defendant. :
______________________________:

WOLFSON, United States District Judge:

     Plaintiff Deborah Jill Chitester (“Plaintiff”), proceeding

pro se, brings this suit against Defendant Department of Child

Protection   Permanency   (the   “DCPP”),   alleging   that   the   DCPP

illegally removed Plaintiff’s child from her care, because the

agency perceived Plaintiff as disabled and discriminated against

her in violation of Title II of the Americans with Disabilities

Act (the “ADA”), 42 U.S.C. §§ 12131-12134 and Section 504 of the

Rehabilitation Act of 1973 (the “Rehabilitation Act”).        Based on

the same conduct, Plaintiff claims that the DCPP violated her civil

rights and caused extreme emotional harm. 1    In the instant matter,

Defendant moves to dismiss Plaintiff’s § 1983 and state tort claim

based on Eleventh Amendment sovereign immunity.        With respect to



1 To the extent that Plaintiff intended to bring any additional
claims, her Complaint cannot be construed as such. See ECF 27 at
1.
                                   1
Plaintiff’s    disability-related        claims,     Defendant     moves    for

dismissal on timeliness grounds.          Plaintiff opposes the motion.

For the reasons set forth below, Defendant’s motion to dismiss is

GRANTED in its entirety; Plaintiff’s § 1983 and tort claims against

the DCPP are barred by sovereign immunity, and Plaintiff’s causes

of action under the ADA and the Rehabilitation Act are time barred.

Those claims against the DCPP are dismissed with prejudice, and

the DCPPP is dismissed as a defendant. However, Plaintiff is given

leave to amend her Complaint within 30 days from the date of the

Order accompanying this Opinion; Plaintiff may only amend her §

1983 and tort claims to the extent that asserts those claims

against an    individual   officer   of    the     DCPP,   in   that   person’s

individual capacity only.

                              BACKGROUND

     The   following   allegations        are    taken     from   Plaintiff’s

Complaint and are assumed as true. 2 Plaintiff is the divorced

mother of Lillian, her 11-year-old daughter. ECF 1-3 at 1. On

December 23, 2014, Lillian was removed from Plaintiff’s custody

and relocated to live with the father, John Chistester, following

the DCPP’s investigation, which allegedly revealed that the child

was living in a harmful environment. Id. It appears that Plaintiff


2 I note that the allegations contained in Plaintiff’s Complaint
are difficult to understand and discern, but I have attempted to
construe them liberally in light of Plaintiff’s pro se status.


                                     2
alleges that the DCPP removed her child because the agency believed

that Plaintiff suffered from certain health issues and regarded

Plaintiff as being disabled, which, Plaintiff claims, were based

on inaccurate assumptions without clinical diagnosis. ECF 34 at

10. Specifically, Plaintiff alleges that the DCPP incorrectly

perceived Plaintiff as a hoarder, and as a result, erroneously

concluded that Plaintiff’s house was not habitable for Lillian.

ECF 27 at 1.

     In that respect, Plaintiff alleges that the “DCPP had regarded

Plaintiff as having behaviors that adversely impacted [the] child

development of [the] daughter . . . [but] Plaintiff was no hoarder

[and] had no clinical diagnosis . . . either.” ECF 27 at 2.

Plaintiff goes on to allege that “the DCPP regarded Plaintiff as

disabled as per the ADA Title II and took her child for this reason

with no accommodations . . .” Id. Plaintiff claims that Christine

Idland 3 testified that her understanding when she took over the

case was that there was some type of “hoarding issue.” ECF 34 at

Ex. p. 3.

     According     to    Plaintiff,       as   a   result      of    the       DCPP’s

discriminatory     mischaracterization,            Plaintiff        was        treated

unlawfully     under    the   ADA   and    Rehabilitation       Act       by    being

disqualified from receiving certain services and programs offered


3 It appears that Idland was a representative from the DCPP, who
testified at Plaintiff’s custody hearing.
                                      3
by the DCPP that could have assisted Plaintiff in maintaining

custody of her daughter. Id. In other words, Plaintiff alleges

that as a result of the DCPP labeling her as having a hoarding

disability, the DCPP did not offer her adequate accommodations to

alleviate her clutter problems. Id. Plaintiff submits that “there

were    no   attempts    at   reunification   .   .    .    [there   were]   no

accommodations made, [and] no services offered AFTER removal.” ECF

34 at 1. Plaintiff further alleges:

       The Division’s assistance fellas far short. DCPP offered the
       assistance of one cleaning agency and then failed to resolve
       the administrative issue arising over the number of persons
       needed to clean the home and the payment for the service.
       After this one referral failed, DCPP walked away from its
       responsibility to assist [Plaintiff] in cleaning the home
       determining that it was too difficult to find an agency to
       deal with this level of clutter.

Id. at Exhibit p. 1.

       Plaintiff alleges that the denial of programs and services

violates the ADA and the Rehabilitation Act, under which Plaintiff

is seeking injunctive relief and monetary damages against the DCPP.

Id.    Plaintiff also brings a § 1983 claim, as well as a state law

claim for intentional infliction of emotional distress (“IIED”).

       In the instant matter, Defendant moves to dismiss Plaintiff’s

§ 1983 and IIED claims under Fed. R. Civ. P. 12(b)(1), based on

Eleventh     Amendment    sovereign   immunity,       and   Defendant    seeks

dismissal of Plaintiff’s disability-related claims based on, inter

alia, the statute of limitations.


                                      4
                                     DISCUSSION

I.   Standard of Review

     A.        Motion to Dismiss Pursuant to Rule 12(b)(1)

     Rule 12(b)(1) mandates the dismissal of a case for “lack of

subject-matter         jurisdiction.”      Fed.      R.    Civ.     P.    12(b)(1).   An

assertion of Eleventh Amendment immunity is a challenge to a

district court's subject matter jurisdiction. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 693 (3d Cir. 1996) (“[T]he

Eleventh Amendment is a jurisdictional bar which deprives federal

courts of subject matter jurisdiction.”) (citing Pennhurst State

School    &    Hosp.    v.    Halderman,       465   U.S.    89,     98-100    (1984)).

Typically,      when    jurisdiction       is   challenged         pursuant    to   Rule

12(b)(1), the plaintiff bears the burden of persuading the court

that subject matter jurisdiction exists. Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991). However,

because “Eleventh Amendment immunity can be expressly waived by a

party, or forfeited through non-assertion, it does not implicate

federal subject matter jurisdiction in the ordinary sense,” and

therefore, a party asserting Eleventh Amendment immunity bears the

burden    of    proving      its   applicability.         Christy    v.    Pennsylvania

Turnpike Comm., 54 F.3d 1140, 1144 (3d Cir. 1994); see also Carter

v. City of Philadelphia, 181 F.3d 339, 347 (3d Cir. 1999); Maliandi

                                           5
v. Montclair State Univ., No. 14-01398, 2014 U.S. Dist. LEXIS

104573, 2014 WL 3778259, at *1 (D.N.J. July 31, 2014).

       In evaluating a Rule 12(b)(1) motion to dismiss, the court

must    determine    whether   the    motion       attacks   the     complaint   as

deficient on its face, or whether the motion attacks the existence

of subject matter jurisdiction in fact, apart from any pleadings.

Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d 884, 891 (3d

Cir.1977). “In reviewing a facial attack, the court must only

consider the allegations of the complaint and documents referenced

therein and attached thereto, in the light most favorable to the

plaintiff.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 176

(3d Cir. 2000) (citing id. at 891). However, “[i]n reviewing a

factual    attack,    the   court    may       consider   evidence    outside    the

pleadings.” Id. at 176 (citing Gotha v. United States, 115 F.3d

176, 178-79, 36 V.I. 392 (3d Cir. 1997)). Here, Defendant mounts

a factual attack to subject matter jurisdiction, because the

parties primarily dispute whether the DCPP qualifies for sovereign

immunity as an arm of the state. See Bowers v. NCAA, 475 F.3d 524,

546 (3d Cir. 2007) (determining whether an agency is entitled to

Eleventh Amendment immunity can be “a fact-intensive review that

calls     for   individualized       determinations.”).            Therefore,    in

reviewing this question of sovereign immunity, it is appropriate

for the    Court     to   examine   evidence       outside   the   pleadings,    if

necessary.

                                           6
      B. Motion to Dismiss Pursuant to Rule 12(b)(6)

      Under Fed. R. Civ. P. 12(b)(6), a complaint may be dismissed

for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). When reviewing a motion to dismiss on

the pleadings, courts “accept all factual allegations as true,

construe    the    complaint    in    the     light       most   favorable   to   the

plaintiff, and determine whether, under any reasonable reading of

the complaint, the plaintiff may be entitled to relief.” Phillips

v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (citations

and   quotations    omitted).    Under        such    a    standard,   the   factual

allegations set forth in a complaint “must be enough to raise a

right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Indeed, “the tenet that a

court must accept as true all of the allegations contained in a

complaint   is    inapplicable       to   legal      conclusions.”     Ashcroft    v.

Iqbal, 556 U.S. 662, 678 (2009). “[A] complaint must do more than

allege the plaintiff's entitlement to relief . . . [a] complaint

has to ‘show’ such an entitlement with its facts.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).

      However, Rule 12(b)(6) only requires a “short and plain

statement of the claim showing that the pleader is entitled to

relief” in order to “give the defendant fair notice of what the .

                                          7
. . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555. The complaint must include “enough factual matter

(taken as true) to suggest the required element. This does not

impose a probability requirement at the pleading stage, but instead

simply calls for enough facts to raise a reasonable expectation

that discovery will reveal evidence of the necessary element.”

Phillips, 515 F.3d at 234 (citations and quotations omitted);

Covington v. Int'l Ass'n of Approved Basketball Officials, 710

F.3d 114, 118 (3d Cir. 2013) (“[A] claimant does not have to set

out in detail the facts upon which he bases his claim. The pleading

standard is not akin to a probability requirement; to survive a

motion to dismiss, a complaint merely has to state a plausible

claim for relief.” (citations and quotations omitted)).

     In sum, under the current pleading regime, when a court

considers a dismissal motion, three sequential steps must be taken:

first, “it must take note of the elements the plaintiff must plead

to state a claim.” Connelly v. Lane Constr. Corp., 2016 U.S. App.

LEXIS 366, at *10 (3d Cir. Jan. 11, 2016) (citations and quotations

omitted).   Next,   the   court   “should   identify   allegations   that,

because they are no more than conclusions, are not entitled to the

assumption of truth.” Id. (citations and quotations omitted).

Lastly, “when there are well-pleaded factual allegations, the

court should assume their veracity and then determine whether they




                                     8
plausibly give rise to an entitlement to relief.” Id. at *10-11

(citations, quotations, and brackets omitted).



III. Eleventh Amendment Immunity

     The Eleventh Amendment provides that “[t]he judicial power of

the United States shall not be construed to extend to any suit in

law or equity, commenced or prosecuted against one of the United

States by citizens of another state, or by citizens or subjects of

any foreign state.” The amendment affords states and state agencies

immunity     from    suits    brought   by   citizens      in   federal    court,

regardless    of    whether     legal   or   equitable     relief   is    sought.

Pennhurst, 465 U.S. at 100-01; see also Thorpe v. New Jersey, 246

Fed. Appx. 86, 87 (3d Cir. 2007) (“The Eleventh Amendment of the

U.S. Constitution protects a state or state agency from a suit

brought in federal court by one of its own citizens regardless of

the relief sought . . . .”).

     Eleventh       Amendment    immunity    from   suit    also    extends    to

agencies, departments, and officials of the state when the state

is the real party in interest. Alabama v. Pugh, 438 U.S. 781, 781,

98 S. Ct. 3057, 57 L. Ed. 2d 1114 (1978); Pa. Fed'n of Sportsmen's

Clubs, Inc. v. Hess, 297 F.3d 310, 323 (3d. Cir. 2002); Chisolm v.

McManimon, 275 F.3d 315, 323 (3d Cir. 2001). In Fitchik v. New

Jersey Transit Rail Operations, Inc., the Third Circuit determined

that the state is a party of interest when “the judgment sought

                                        9
would expend itself on the public treasury or domain, or interfere

with the public administration, or if the effect of the judgment

would be to restrain the Government from acting or to compel it to

act.” 873 F.2d 655, 659 (3d. Cir. 1989). In short, sovereign

immunity is appropriate if the named defendant is an “arm of the

state.” Davis v. Twp. of Lakewood, No. 03-1025, 2005 U.S. Dist.

LEXIS 16420, at *3 (D.N.J. Aug. 4, 2005) (citing Chisolm, 275 F.3d

at 323).

     The Fitchik court also set forth the following three-factor

test to determine whether a defendant is indeed an “arm of the

state” entitled to sovereign immunity: “(1) whether payment of a

judgment    resulting   from   the   suit   would   come   from   the   state

treasury, (2) the status of the entity under state law, and (3)

the entity's degree of autonomy.” 873 F.2d at 659; see also College

Sav. Bank v. Florida Prepaid Postsecondary Educ. Expense Bd., 948

F.Supp. 400, 409 (D.N.J. 1996) (precluding suit where “the judgment

sought would expend itself on the public treasury or domain, or

interfere    with   the   public     administration”       (citations    and

quotations omitted)). When applying this three-factor test, the

Third Circuit historically looked at the first factor, state-

treasury, as “most important.” Karns v. Shanahan, 879 F.3d 504,

513 (3d Cir. 2018) (citing Fitchik, 873 F.2d at 659) However, the

factors have been “recalibrated” in light of the Supreme Court’s

decision in Regents of the Univ. of Cal. v. Doe. 519 U.S. 425, 431

                                     10
(1997) (finding "it is the entity's potential legal liability,

rather than its ability or inability to require a third party to

reimburse it, or to discharge the liability in the first instance,

that is relevant" to the Eleventh Amendment inquiry); Karns, 879

F.3d at 513. Under this new approach, all the factors are to be

given equal weight. Cooper v. Se. Pa. Transp. Auth., 548 F.3d 296,

302 (3d Cir. 2008); Benn v. First Judicial Dist. of Pa., 426 F.3d

233, 239 (3d Cir. 2005). 4

     The Third Circuit, as well as courts in this district, have

long held that the DCPP, formerly known as DYFS, is an arm of the

state for sovereign immunity purposes. Howard v. N.J. Div. of Youth

& Family Servs., 398 Fed. Appx. 807, 811-12 (3d Cir. 2010) (“DYFS

is immune from suit under the Eleventh Amendment”); Mammaro v. The

New Jersey Div. of Child Permanency & Prot.,     No. 13-6483, 2015

U.S. Dist. LEXIS 5321, at *4 (D.N.J. Jan. 15, 2015) (“courts in

this state have long held that DYFS is, ‘beyond dispute,’ an arm

of the state for sovereign immunity purposes” (quoting Sweet-

Springs v. Dep't of Children and Families, No. 12-706, 2013 U.S.

Dist. LEXIS 84620, at *5 (D.N.J. June 17, 2013))); Newson v. Dep't

of Children & Families Div. of Child Prot. & Permanency, No. 14-




4 For the first factor, the most important question remains
whether any judgment would be paid from the state treasury, and
this generally proves dispositive for the first factor only.
Fitchik, 873 F.2d at 659; Febres v. Camden Bd. of Educ., 445
F.3d 227, 229 (3d Cir. 2006).
                                11
5708, 2014 U.S. Dist. LEXIS 143007, at *4 (D.N.J. Oct. 8, 2014);

Simmerman v. Corino, 804 F. Supp. 644, 650 (D.N.J. 1992).

     Moreover, Plaintiff has not presented any relevant changes in

the status of the DCPP under state law that would alter the

sovereign immunity analysis and the weight of authority on the

issue. Indeed, a judgment against the DCPP would be partially

satisfied by the New Jersey state treasury. Antonelli v. Div. of

Youth & Family Servs., No. 17-5519, 2018 U.S. Dist. LEXIS 75663,

at *6 (D.N.J. May 4, 2018) (“Any judgment against it would come

out of the state treasury”). Additionally, New Jersey’s statutes

classify the DCPP as a “principle department” of the executive

branch of the state government and it is funded by the state

treasury. See e.g., N.J.S.A. 52:9H-3 (“all needs for the support

of the State Government and for all other State purposes shall be

provided for in one general appropriation law”); N.J.S.A. 52:18A-

42 (“the State Treasurer, with the approval of the Governor, may

make transfers of appropriations, in whole or in part, available

and to become available to any department, officer or agency

affected by the provisions of this act.”). Finally, the final two

Fitchik factors — the status of the entity under state law and the

degree of autonomy enjoyed by the entity — also weigh in favor of

finding that the DCPP is an arm of the state. Simmerman v. Corino,

804 F. Supp. 644, 650 (D.N.J. 1992) (“it seems beyond dispute that

both entities [DYFS and the State Police] are arms of the State.”);

                                12
Mammaro, 2015 U.S. Dist. LEXIS 5321, at *4 (finding that the status

of the entity under state law and degree of autonomy factors point

to the DCPP being an arm of the state); Zimmer v. N.J. Div. of

Child Prot. & Permanency, No. 15-2524, 2016 U.S. Dist. LEXIS 6410,

at *18 (D.N.J. January 20, 2016) (“the status of the entity under

state law and the degree of autonomy enjoyed by the entity [DCPP],

clearly weigh in favor of finding that the DCPP is an arm of the

state.”); New Jersey Div. of Youth & Family Servs. v. D.C., 571

A.2d 1295 (1990). Therefore, it is clear that the DCPP is an arm

of the state entitled to sovereign immunity. Id.

       However, that does not end this Court’s inquiry. There are

three    narrow      exceptions   to    Eleventh      Amendment    immunity:    “1)

congressional abrogation, 2) state waiver, and 3) suits against

individual state officers for prospective relief to end an ongoing

violation of federal law.” MCI Telecomm. Corp. v. Bell Atlantic-

Pennsylvania, 271 F.3d 491, 503 (3d Cir. 2001). Congress has not

abrogated, and New Jersey has not waived, the state's sovereign

immunity with respect to Plaintiff’s § 1983 claims. Quern v.

Jordan, 440 U.S. 332, 338 (1979); Mierzwa v. United States, 282 F.

App'x 973, 976 (3d Cir. 2008) (New Jersey has not waived its

Eleventh Amendment immunity with respect to Section 1983 claims in

federal court) (citations omitted); Garcia v. Richard Stockton

Coll. of New Jersey, 210 F. Supp. 2d 545, 550 (D.N.J. 2002); see

also    Shine   v.    Merenda,    586   F.    App'x   95,   98    (3d   Cir.   2014)

                                         13
(affirming dismissal of Section 1983 claim as barred by sovereign

immunity); Hurst v. City of Rehoboth Beach, 288 Fed. Appx. 20, 24-

25 (3d Cir. 2008) (citing Pennhurst, 465 U.S. at 98; Edelman v.

Jordan, 415 U.S. 651, 663 (1974); Quern, 440 U.S. at 345). For

these reasons, the Court finds that Plaintiff’s § 1983 claim

against the DCPP is barred by sovereign immunity, and consequently,

the Court lacks subject matter jurisdiction over the claim. 5

      Likewise,   the     Eleventh     Amendment's      grant     of     sovereign

immunity applies to state common law causes of action, including

claims that fall within the limits of the New Jersey Tort Claims

Act   (“TCA”).     See    College     Savings    Bank      v.   Florida   Prepaid

Postsecondary Educ. Expense Bd., 131 F.3d 353, 355 n.1 (3d Cir.

1997)   (noting   that   a    claim   of    common   law    unfair     competition

“obviously   could      not   be    asserted    successfully         [against   an

instrumentality of the state] in light of the Eleventh Amendment”),

aff'd, 527 U.S. 666 (1999); Doe v. Division of Youth & Family




5 Plaintiff seemingly realizes that her § 1983 claims are barred
due to Eleventh Amendment immunity, and as such, she, in her
briefing, tries to amend her complaint to “add Commissioner in
both official and individual capacities . . . .” ECF 27 at 1.
However, she cannot amend a complaint in a brief opposing a
motion to dismiss. See Commonwealth of PA ex. Rel. Zimmerman v.
PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988). However, I will
provide Plaintiff with an opportunity to amend her Complaint,
see infra, to an individual defendant in his or her official
capacity. See Melo v. Hafer, 912 F.2d 628, 634 (3d Cir.
1990)(“neither a state nor state officials sued in their
official capacities for money damages are ‘persons’ under
section 1983 . . .”)(citation omitted).
                                       14
Servs.,   148    F.    Supp.    2d    462,     492     (D.N.J.    2001)    (common     law

negligence claim barred by the Eleventh Amendment),                          Indeed, the

Third Circuit has held that “[t]he TCA, which allows suits against

public entities and their employees in state courts, does not

expressly consent to suit in federal courts and thus is not an

Eleventh Amendment waiver.” Hyatt v. Cty. of Passaic, 340 Fed.

Appx. 833, 837 (3d Cir. 2009).             As such, the DCPP is also entitled

to sovereign immunity with respect to Plaintiff’s common law IIED

tort claim.      See Abulkhair v. Office of Atty. Ethics, No. 16-3767,

2017   U.S.    Dist.    LEXIS     79754,      at     *17   (D.N.J.     May    24,   2017)

(dismissing plaintiff’s IIED claim against defendant New Jersey’s

Office    of    Attorney    Ethics      because        defendant      is   entitled    to

sovereign immunity in federal court).

       However, there has been Congressional abrogation of state

sovereign      immunity    with      respect      to   Title     II   of   the   ADA   and

Rehabilitation Act. “In order for Congress to validly abrogate

state sovereign immunity, Congress must: (1) unequivocally express

its intent to abrogate that immunity; and (2) act pursuant to a

valid grant of constitutional authority.” Bowers v. NCAA, 475 F.3d

524, 550 (3d Cir. 2007) (citing Kimel v. Fla. Bd. of Regents, 528

U.S. 62, 73 (2000)). In that regard, Title II of the ADA provides

that “[a] State shall not be immune under the eleventh amendment

to the Constitution of the United States from an action in [a]

Federal or State court of competent jurisdiction for a violation.”

                                             15
Bowers v. NCAA, 475 F.3d at 550; 42 U.S.C. § 12101(b)(4); see

generally Board of Trustees of Univ. of Ala. v. Garrett, 531 U.S.

356 (2001) (finding that the above statutory provision was an

unequivocal expression of Congressional intent to abrogate state

sovereign immunity under Title II). Similarly, Congress has also

abrogated state sovereign immunity under the Rehabilitation Act.

Franklin v. Gwinnett County Pub. Sch., 503 U.S. 60, 72 (1992) (“In

the Rehabilitation Act Amendments of 1986, 100 Stat. 1845, 42 U.

S. C. § 2000d-7, Congress abrogated the States' Eleventh Amendment

immunity under Title IX, Title VI, § 504 of the Rehabilitation Act

of 1973, and the Age Discrimination Act of 1975.”). Because these

sovereign immunity exceptions apply, Defendant is not entitled to

sovereign   immunity   with   respect   to    Plaintiff’s   ADA   and

Rehabilitation Act claims.

     B. ADA and Rehabilitation Act Claims 6

      Defendant argues that Plaintiff’s disability-related claims

are time barred.   Title II of ADA and the Rehabilitation Act do

not expressly include a statute of limitations.     As such, courts

look to the most closely analogous state statute of limitations to




6 Plaintiff’s ADA and Rehabilitation Act claims will be analyzed
in tandem, because “courts use the same standards for
determining whether there has been a violation of the
Rehabilitation Act as they use for determining whether there has
been a violation of Title I of the ADA.” Gunson v. James, 364 F.
Supp. 2d 455, 462 (D.N.J. 2005)(citing 29 U.S.C. §§ 791(g),
794(d)).
                                 16
determine the timeliness of those claims.               Burkhart v. Widener

Univ., Inc., 70 Fed. Appx. 52, 52 (3d Cir. 2003); see Sameric

Copr., Del., Inc. v. City of Philadelphia, 142 F.3d 582, 599 (3d

Cir. 1998).     In this context, it is well established that the most

appropriate limitations period analogous to Title II of the ADA

and the Rehabilitation Act is the forum state's applicable personal

injury statute of limitations.             Burkhart, 70 Fed. Appx. at 53.

Here, New Jersey’s statute of limitations for personal injury

claims is two years. N.J.S.A. 2A:14-2 (“Every action at law for an

injury to the person caused by the wrongful act, neglect or default

of any person within this State shall be commenced within 2 years

next after the cause of any such action shall have accrued.”).

        While   state    law   determines     the   period   of    limitations,

federal law determines accrual of a cause of action. Jackson v.

Nicoletti, 875 F. Supp. 1107, 1109 (E.D. Pa. 1994); Long v. Board

of Education of City of Philadelphia, 812 F. Supp. 525, 531 (E.D.

Pa.), aff'd, 8 F.3d 811 (3rd Cir. 1993).            A federal discrimination

claim accrues, and the applicable statute of limitations begins to

run, when the plaintiff knows or has reason to know of the injury

that is the basis of the action. Toney v. U.S. Healthcare, 840 F.

Supp. 357, 359 (E.D. Pa. 1993)(quoting Morse v. University of

Vermont, 973 F.2d 122, 125 (2nd Cir. 1992)); Burkhart, 70 Fed.

Appx. at 53.     In determining the accrual date of a discrimination

claim   under    the    ADA,   the   focus    is    therefore     on   when   the

                                      17
discriminatory act occurs, not when the effect of that act becomes

painful. See Chardon v. Fernandez, 454 U.S. 6, 8 (1981); Delaware

State College v. Ricks, 449 U.S. 250, 258 (1980); Fiorucci v. City

of Wilkes-Barre, No. 06-1084, 2007 U.S. Dist. LEXIS 17626, at*9-

10 (M.D. Pa. Mar. 14, 2007).

      In this case, it appears that Plaintiff’s claims are based on

her allegations that the DCPP removed her child following an

investigation    into    allegations      of   child   abuse      and    neglect.

According to Plaintiff, the investigation was pretexual, because

the   true   reason     for   the   removal      was   due   to    the     DCPP’s

discriminatory animus towards Plaintiff’s perceived disability as

a “hoarder.”    As alleged, the discriminatory act — the removal of

Plaintiff’s child — took place on December 23, 2014, and Plaintiff

did not file suit until December 4, 2017, which was almost one

year beyond the statute of limitations period.               In that regard,

the   statute   of    limitations   has    run    on   Plaintiff’s       ADA   and

Rehabilitation Act claims.

      In her opposition, Plaintiff makes two arguments why her

claims should not be dismissed: first, Plaintiff argues that the

ADA does not contain any statute of limitations, and therefore,

her claims were timely filed.        Second, Plaintiff claims that she

should be excused from filing late, because she was not aware of

her rights and legal obligations until the end of 2016.                  Both of

her contentions are patently without merit.                  With respect to

                                     18
Plaintiff’s first argument, as I have delineated, while the ADA

does not contain a statute of limitations, New Jersey’s two-year

statute of limitations on personal injury claims is applicable in

this context.      See Burkhart, 70 Fed. Appx. at 52.              Next, there is

no case law that supports Plaintiff’s bare assertion that ignorance

of    the   law   is    a   legitimate   basis      to   toll     the   statute   of

limitations.      In fact, the opposite is true.            See Giles v. City of

Philadelphia, 542 Fed. Appx. 121, 123 (3d Cir. 2013) (“Ignorance

of the law is not a basis for tolling the statute of limitations.”

(citing Sch. Dist. of Allentown v. Marshall, 657 F.2d 16, 21 (3d

Cir. 1981)).       Accordingly, because Plaintiff filed her ADA and

Rehabilitation     Act      claims   outside   of    the    two-year    applicable

statute of limitations period, those claims are time barred, and

therefore, dismissed with prejudice.

                                     CONCLUSION

For   the   foregoing       reasons,   Defendant’s       motion    to   dismiss   is

GRANTED. Plaintiff’s § 1983 and IIED tort claims against Defendant

are     barred     by       Eleventh     Amendment         sovereign     immunity.

Additionally, Plaintiff’s claims based on Title II of the ADA and

the Rehabilitation Act are timed barred.             Those claims against the

DCPP are dismissed with prejudice.             However, Plaintiff is given

leave to amend her Complaint within 30 days from the date of the

Order accompanying this Opinion; Plaintiff may only amend her §

1983 and IIED claims to the extent she asserts those claims against

                                         19
an individual officer of the DCPP, in that person’s individual

capacity only.




Dated:   December 17, 2018         /s/ Freda L. Wolfson
                                   Hon. Freda L. Wolfson
                                   U.S. District Judge




                              20
